
	

114 HR 1818 : Veteran Emergency Medical Technician Support Act of 2016
U.S. House of Representatives
2016-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 1818
		IN THE SENATE OF THE UNITED STATES
		May 16, 2016Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To amend the Public Health Service Act to provide grants to States to streamline State requirements
			 and procedures for veterans with military emergency medical training to
			 become civilian emergency medical technicians.
	
	
 1.Short titleThis Act may be cited as the Veteran Emergency Medical Technician Support Act of 2016. 2.Assisting veterans with military emergency medical training to meet requirements for becoming civilian emergency medical techniciansPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 314 the following:
			
				315.Assisting veterans with military emergency medical training to meet requirements for becoming
			 civilian emergency medical technicians
 (a)ProgramThe Secretary shall establish a program consisting of awarding demonstration grants to States to streamline State requirements and procedures in order to assist veterans who completed military emergency medical technician training while serving in the Armed Forces of the United States to meet certification, licensure, and other requirements applicable to becoming an emergency medical technician in the State.
 (b)Use of fundsAmounts received as a demonstration grant under this section shall be used to prepare and implement a plan to streamline State requirements and procedures as described in subsection (a), including by—
 (1)determining the extent to which the requirements for the education, training, and skill level of emergency medical technicians in the State are equivalent to requirements for the education, training, and skill level of military emergency medical technicians; and
 (2)identifying methods, such as waivers, for military emergency medical technicians to forgo or meet any such equivalent State requirements.
 (c)EligibilityTo be eligible for a grant under this section, a State shall demonstrate that the State has a shortage of emergency medical technicians.
 (d)ReportThe Secretary shall submit to the Congress an annual report on the program under this section. (e)FundingNo additional funds are authorized to be appropriated for the purpose of carrying out this section. This section shall be carried out using amounts otherwise available for such purpose..
		
	Passed the House of Representatives May 12, 2016.Karen L. Haas,Clerk
